Citation Nr: 1631551	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-13 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, as due to Gulf War service.

2.  Entitlement to service connection for irritable bowel syndrome (IBS), as due to Gulf War service.

3.  Entitlement to service connection for systemic lupus erythematosus (claimed as a rheumatic disease), to include as due to Gulf War service.

4.  Entitlement to service connection for exposure to Sarin nerve gas.

5.  Entitlement to service connection for a left shoulder disability.

6.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for gastrointestinal (GI) symptoms and, if so, entitlement to service connection for GI symptoms, to include as due to an undiagnosed Gulf War illness.


7.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for low and upper back pain and, if so, entitlement to service connection for lumbar and cervical spine disabilities.

8.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a respiratory condition (asthma and bronchitis) and, if so, entitlement to service connection for a respiratory disorder.

9.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for pseudofolliculitis barbae (PFB) and, if so, entitlement to service connection for PFB.

10.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for blurred vision and, if so, entitlement to service connection for a disability manifested by blurred vision.

11.  Entitlement to an increased rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1988 to September 1993, with service in the Southwest Asia Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  The hearing transcript has been associated with the claims file.

Following the last Statement of the Case in February 2013, the Veteran submitted additional evidence in support of his claims.  However, at his May 2016 Travel Board hearing and in a submission dated in June 2016, the Veteran and his representative submitted a waiver of initial Agency of Original Jurisdiction (AOJ)  consideration of this evidence.  See 38 C.F.R. § 20.1304 (2015).  The Board notes that other new evidence, in the form of VA treatment records and Social Security Administration (SSA) records, has also been associated with the Veteran's claims folder unaccompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).  However, as this evidence is either not relevant to the claim being decided (exposure to Sarin nerve gas) or is duplicative of evidence already associated with the claims file, the Board may proceed to adjudicate the claim with no prejudice to the Veteran.  Furthermore, as the Board is remanding the claims that this evidence pertains to, the AOJ will have an opportunity to review this newly submitted evidence before readjudicating the claims.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from June 2002 to August 2015.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus with bilateral great toe bunionectomies has been raised by the record in a May 2016 claim, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for fibromyalgia, IBS, lupus, a left shoulder disability, GI symptoms, a respiratory disorder, and a disability manifested by blurred vision; and entitlement to an increased rating for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed June 2003 rating decision denied entitlement to service connection for GI symptoms based on the determination that the medical evidence of record failed to show that this disability had been clinically diagnosed.  An unappealed November 2005 rating decision denied entitlement to service connection for GI symptoms based on the determination that the evidence submitted was not new and material.

2.  New evidence received since the November 2005 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for GI symptoms.

3.  An unappealed November 2005 rating decision denied entitlement to service connection for low and upper back pain based on the determination that the condition was neither incurred in or caused by service, and based on the lack of evidence showing the claimed condition existed.

4.  New evidence received since the November 2005 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for low and upper back pain.

5.  An unappealed June 2003 rating decision denied entitlement to service connection for a respiratory condition (asthma and bronchitis) based on the determination that the condition was neither incurred in nor caused by service.  An unappealed November 2005 rating decision denied entitlement to service connection for a respiratory condition (asthma and bronchitis) based on the determination that the evidence submitted was not new and material.

6.  New evidence received since the November 2005 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a respiratory disorder.

7.  An unappealed November 2005 rating decision denied entitlement to service connection for PFB based on the determination that the evidence of record failed to show that this claimed condition was chronic and continuous.

8.  New evidence received since the November 2005 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for PFB.

9.  An unappealed November 2005 rating decision denied entitlement to service connection for blurred vision based on the determination that the condition neither incurred in nor was caused by service, and based on the lack of evidence showing the claimed condition existed.

10.  New evidence received since the November 2005 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for blurred vision.

11.   Traumatic arthritis of the lumbar spine is attributable to service.

12.  Traumatic arthritis of the cervical spine is attributable to service.

13.  PFB clearly and unmistakably preexisted the Veteran's period of active duty service; however, it is not shown by clear and unmistakable evidence that the disorder was not aggravated by service. 

14.  Exposure to Sarin nerve gas, in and of itself, is not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision, which denied the claim of service connection for GI symptoms, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

2.  The additional evidence received since the November 2005 rating decision is new and material, and the claim for entitlement to service connection for GI symptoms is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The November 2005 rating decision, which denied the claim of service connection for low and upper back pain, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

4.  The additional evidence received since the November 2005 rating decision is new and material, and the claim for entitlement to service connection for low and upper back pain is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The November 2005 rating decision, which denied the claim of service connection for a respiratory condition (asthma and bronchitis), became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

6.  The additional evidence received since the November 2005 rating decision is new and material, and the claim for entitlement to service connection for a respiratory disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

7.  The November 2005 rating decision, which denied the claim of service connection for PFB, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

8.  The additional evidence received since the November 2005 rating decision is new and material, and the claim for entitlement to service connection for PFB is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

9.  The November 2005 rating decision, which denied the claim of service connection for blurred vision, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

10.  The additional evidence received since the November 2005 rating decision is new and material, and the claim for entitlement to service connection for blurred vision is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

11.  Traumatic arthritis of the lumbar spine was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

12.  Traumatic arthritis of the cervical spine was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

13.  Service connection for PFB is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).

14.  The criteria for service connection for exposure to Sarin nerve gas are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable dispositions below with respect to reopening the claims for entitlement to service connection for GI symptoms, low and upper back pain, a respiratory disorder, PFT, and blurred vision, and granting the claims for low and upper back pain and PFB, the Board need not assess VA's compliance with the VCAA with respect to these disabilities.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  With respect to the claim for exposure to Sarin nerve gas, this is a situation where the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

II.  Claims to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

      GI Symptoms

Historically, the RO issued a rating decision in June 2003 denying service connection for GI symptoms based on the determination that the medical evidence of record failed to show that this disability had been clinically diagnosed.  The Veteran was notified of the June 2003 rating decision and of his appellate rights.  The Veteran did not appeal this rating decision, and therefore the June 2003 decision became final.  In April 2005, the Veteran filed a claim to reopen entitlement to service connection for GI symptoms.  In a November 2005 rating decision, the RO denied to reopen service connection for GI symptoms based on a finding that the evidence submitted was not new and material.  The Veteran was notified of the November 2005 rating decision and of his appellate rights.  The Veteran did not appeal this rating decision, and therefore the November 2005 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In January 2009, the Veteran filed a claim to reopen the issue of entitlement to service connection for GI symptoms.  In an August 2010 rating decision, the RO declined to reopen the Veteran's claim for service connection for GI symptoms, finding that he had not submitted new and material evidence.  The Veteran has appealed this rating decision.  

At the time of the final rating decision in November 2005, whereby the RO denied service connection for GI symptoms, the evidence consisted of the Veteran's service treatment records, private treatment records, VA treatment records, VA examinations dated in March 1994 and June 2002, and lay statements in support of the claim.  The Veteran's service treatment records revealed that the Veteran complained of GI problems in service and on his separation examination.  The VA examination and treatment records did not show any diagnosed GI disease.

The additional evidence presented since the final denial in November 2005 includes additional treatment records revealing GI complaints and a diagnosis of GERD, the Veteran's May 2016 Travel Board hearing testimony regarding the nature and etiology of his GI symptoms, and private positive nexus opinions dated in May 2016 and June 2016 relating the Veteran's GERD to his active duty service.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in November 2005, and it raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for GI symptoms.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.

      Low and Upper Back Pain

Historically, in a final rating decision dated in November 2005, the RO previously denied entitlement to service connection for low and upper back pain based on the determination that the condition was neither incurred in or caused by service, and based on the lack of evidence showing the claimed condition existed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In January 2009, the Veteran filed a claim to reopen entitlement to service connection for low and upper back pain.  In an August 2010 rating decision, the RO declined to reopen the Veteran's claim for service connection for low and upper back pain, finding that he had not submitted new and material evidence.  The Veteran has appealed this rating decision.

At the time of the final rating decision in November 2005, whereby the RO denied service connection for low and upper back pain, the evidence consisted of the Veteran's service treatment records, private treatment records, VA treatment records, VA examinations dated in March 1994 and June 2002, and lay statements in support of the claim.  The Veteran's service treatment records revealed that the Veteran complained of back problems on his separation examination.  The March 1994 VA examination showed complaints of chronic lumbar back pain.  The June 2002 VA examination revealed a diagnosis of polyarthralgia of multiple joints.  A cervical spine x-ray dated in June 2002 did not reveal any significant abnormalities.

The additional evidence presented since the final denial in November 2005 includes additional treatment records revealing diagnosed lumbar and cervical spine disabilities confirmed by radiographic imaging, the Veteran's May 2016 Travel Board hearing testimony regarding the nature and etiology of his claimed lumbar and cervical spine disabilities, and a private positive nexus opinion dated in June 2016 relating the Veteran's lumbar and cervical spine disabilities to his active duty service.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in November 2005, and it raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for low and upper back pain.  

      Respiratory Disorder

Historically, the RO issued a rating decision in June 2003 denying service connection for a respiratory condition (asthma and bronchitis) based on the determination that the condition was neither incurred in nor caused by service.  The Veteran was notified of the June 2003 rating decision and of his appellate rights.  The Veteran did not appeal this rating decision, and therefore the June 2003 decision became final.  In April 2005, the Veteran filed a claim to reopen entitlement to service connection for a respiratory condition (asthma).  In a November 2005 rating decision, the RO denied to reopen service connection for a respiratory condition (asthma and bronchitis) based on a finding that the evidence submitted was not new and material.  The Veteran was notified of the November 2005 rating decision and of his appellate rights.  The Veteran did not appeal this rating decision, and therefore the November 2005 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In January 2009, the Veteran filed a claim to reopen the issue of entitlement to service connection for a respiratory condition (asthma and bronchitis).  In an August 2010 rating decision, the RO declined to reopen the Veteran's claim for service connection for a respiratory condition, finding that he had not submitted new and material evidence.  The Veteran has appealed this rating decision.  

At the time of the final rating decision in November 2005, whereby the RO denied service connection for a respiratory condition, the evidence consisted of the Veteran's service treatment records, private treatment records, VA treatment records, VA examinations dated in March 1994 and June 2002, and lay statements in support of the claim.  The Veteran's service treatment records revealed that the Veteran complained of a chronic cough on his separation examination.  Private treatment records showed treatment for shortness of breath, assessed as pneumonitis, asthmatic bronchitis, or true asthma.

The additional evidence presented since the final denial in November 2005 includes additional treatment records revealing respiratory complaints and diagnoses, the Veteran's May 2016 Travel Board hearing testimony regarding the nature and etiology of his respiratory symptoms, and private positive nexus opinions dated in May 2016 and June 2016 relating the Veteran's respiratory condition to his active duty service.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in November 2005, and it raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a respiratory condition.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.

      PFB

Historically, in a final rating decision dated in November 2005, the RO previously denied entitlement to service connection for PFB based on the determination that the evidence of record failed to show that this claimed condition was chronic and continuous.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In January 2009, the Veteran filed a claim to reopen entitlement to service connection for low and upper back pain.  In an August 2010 rating decision, the RO declined to reopen the Veteran's claim for service connection for PFB, finding that he had not submitted new and material evidence.  The Veteran has appealed this rating decision.

At the time of the final rating decision in November 2005, whereby the RO denied service connection for PFB, the evidence consisted of the Veteran's service treatment records, private treatment records, VA treatment records, VA examinations dated in March 1994 and June 2002, and lay statements in support of the claim.  The Veteran's service treatment records revealed complaints of PFB in service.  VA and private treatment records did not reveal any assessments of PFB.

The additional evidence presented since the final denial in November 2005 includes additional treatment records revealing diagnosed lumbar and cervical spine disabilities confirmed by radiographic imaging, the Veteran's May 2016 Travel Board hearing testimony regarding the nature and etiology of his claimed PFB, and private positive nexus opinion dated in December 2010 and August 2013 relating the Veteran's chronic PFB to his active duty service.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in November 2005, and it raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for PFB.  

      Blurred Vision

Historically, in a final rating decision dated in November 2005, the RO previously denied entitlement to service connection for blurred vision based on the determination that the condition neither incurred in nor was caused by service, and based on the lack of evidence showing the claimed condition existed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In January 2009, the Veteran filed a claim to reopen entitlement to service connection for blurred vision.  In an August 2010 rating decision, the RO declined to reopen the Veteran's claim for service connection for blurred vision, finding that he had not submitted new and material evidence.  The Veteran has appealed this rating decision.

At the time of the final rating decision in November 2005, whereby the RO denied service connection for blurred vision, the evidence consisted of the Veteran's service treatment records, private treatment records, VA treatment records, VA examinations dated in March 1994 and June 2002, and lay statements in support of the claim.  The Veteran's service treatment records revealed that the Veteran complained of vision problems on his separation examination.  The treatment records did not reveal any assessments pertaining to the Veteran's vision.

The additional evidence presented since the final denial in November 2005 includes additional treatment records revealing diagnosed vision disabilities, the Veteran's May 2016 Travel Board hearing testimony regarding the nature and etiology of his claimed vision disability, and a private positive nexus opinion dated in May 2009 relating the Veteran's diagnosed pinguecula and dry eyes to his active duty service.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in November 2005, and it raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for blurred vision.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a disease listed in 38 C.F.R. § 3.309(a)  is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id.  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996).

	Lumbar and Cervical Spine

The Veteran has current disabilities of degenerative arthritis of the lumbar and cervical spine.  See June 2016 medical statement and associated radiographic imaging reports showing multilevel degenerative changes of C5-C6, C6-C7 and the lower lumbar facets.  He avers that this low and upper back disability began in service.  Specifically, he claims that his back began hurting before he left active duty service and has worsened over the years.  See May 2016 Travel Board hearing testimony.  For the following reasons, service connection is warranted.

The service treatment records do not reveal any complaints of, treatment for, or diagnosis of a lumbar or cervical spine disability.  On separation from service in August 1993, the Veteran complained of recurrent back pain.  He indicated that he had developed lower back pain, which had become very uncomfortable in recent months.  However, there were no indicative findings of arthritis of the lumbar or cervical spine during service or within one year from separation of service. 

Shortly after service, in a VA general medical examination dated in March 1994, the Veteran complained of some chronic lumbar back pain.  Although the examiner diagnosed "general osteoarthritis," there were no specific radiographic findings pertaining to the back at this time.  A June 2002 VA examination revealed polyarthralgia of multiple joints; however, there were no specific radiographic findings pertaining to the back at this time.  A VA cervical spine x-ray dated in June 2002 did not reveal any significant abnormalities.  A lumbar spine MRI dated in June 2009 revealed mild bilateral facet hypertrophy at L5-S1.  A lumbar spine x-ray dated in December 2013 was normal.  In a medical statement dated in December 2013, Dr. T. N. noted that cervical spine x-rays revealed mild arthritis.  In a January 2015 treatment record, the Veteran was diagnosed with lumbar disc degeneration and cervical disc degeneration.  Lumbar and cervical spine MRIs dated in June 2016 revealed multilevel degenerative changes.

In a medical statement dated in June 2016, Dr. T. N. noted that the Veteran was currently being treated for chronic neck and lower back pain.  Dr. T. N. noted that a June 2016 MRI of the cervical spine showed multilevel degenerative changes most severely at C5-C6 and C6-C7.  He also noted that a June 2016 MRI of the lumbar spine showed degenerative changes of the lower lumbar facets resulting in mild foraminal stenosis at L4-L5 and L5-S1.  Dr. T. N. opined that the Veteran's chronic neck and back pain could be related to his previous military service, having had over five airborne jumps.

The Board has weighed the probative evidence of record and finds that it is in approximate balance with respect to establishing service connection by way of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1337.  Arthritis is not demonstrated by the record until 2013, which is approximately 20 years after separation from service.  As such, continuity of symptomatology has to be established.  See id.  The Board notes that the Veteran is competent to relay what he has experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is also competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Thus, the Veteran's statements as to injury (trauma), the onset of his back pain in service, and his reports of continuity of symptomatology, such as recurring chronic back pain, are all deemed to be competent evidence.  The Board also finds his statements credible, as his VA Form DD-214 reveals a Parachutist Badge, which corroborates his reports of airborne jumps in service.  The Board finds no reason to believe otherwise.  Moreover, a medical professional has related the Veteran's complaints of chronic neck and back pain to trauma from his airborne jumps during active duty service.

In light of the in-service trauma to the spine; the complaints of back pain on separation from service; the Veteran's competent and credible accounts regarding the onset and continued symptomatology of his low and upper back pain; the current diagnoses of arthritis of the lumbar and cervical spine; the positive private nexus opinion, as well as the lack of affirmative evidence to the contrary, the Board affords the Veteran the benefit of the doubt, and finds that service connection is warranted.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted for traumatic arthritis of the lumbar and cervical spine.  38 U.S.C.A. § 5107; see Gilbert, 1 Vet. App. at 53.

	PFB

The Veteran asserts he has a current chronic condition of PFB that had its onset during service and has continued since.  See May 2016 Travel Board Hearing testimony. 

Service treatment records are positive for a diagnosis and complaints of PFB in service.  In this regard, an October 1989 record noted severe PFB. Although the Veteran submitted evidence indicating that he had PFB prior to his period of active duty service, it was not noted on entry, therefore he is entitled to the presumption of soundness. 

Although PFB was not noted on entry for 38 U.S.C.A. § 1111 purposes, the Board finds that there is clear and unmistakable evidence sufficient to rebut the presumption of soundness in this case.  The Veteran's Reserve Officer's Training Corps (ROTC) entrance examination noted mild PFB.  Moreover, in a medical statement dated in December 2010, D. C. noted that the Veteran had suffered from PFB from a very young age, throughout his Senior ROTC in College as a contracted cadet.  In an August 2013 treatment note, A. C. noted that the Veteran reported razor bumps on his face, which had been present off and on since 1985.

Having found that the disability preexisted his period of active duty service, the Board must consider whether there is clear and unmistakable evidence that the disability was not aggravated by service.  As noted, service treatment records are positive for a diagnosis and complaints of PFB in service.  See October 1989 service treatment record noting severe PFB.  The Veteran also provided probative testimony that his skin symptoms have continued since service.  The Veteran is competent to report his observable symptomology of facial irritations that have continued since his initial diagnosis in service and the Board has no reason to doubt their credibility.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  Given this evidence, to specifically include the findings of severe PFB during active duty, the Board cannot say that the claimed disorder was clearly and unmistakably not aggravated by service.  In essence, the high evidentiary threshold for denying the claim has not been met.  Accordingly, service connection for PFB is warranted.

	Exposure to Sarin Nerve Gas

The Veteran seeks service connection for exposure to Sarin nerve gas.  The Board notes that other than the disabilities currently on appeal, the Veteran has not articulated any other specific disabilities that he has as a result of his claimed exposure to Sarin nerve gas.

It is important to understand that "exposure to Sarin nerve gas," in and of itself, is not a "disability" for VA compensation purposes.  VA regulations do not contain provisions authorizing benefits paid to veterans for exposure to chemicals without an underlying disability.  Although exposure to chemicals may lead to a disability, the exposure itself is not a disability.  38 C.F.R. § 3.303(a).

The Board thus finds that the Veteran's claim for exposure to Sarin nerve gas is not a current disability suffered by the Veteran for VA compensation purposes, and service connection must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426   (1994) (In a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law). 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for GI symptoms is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for low and upper back pain is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a respiratory disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for PFB is reopened.

New and material evidence having been received, the claim of entitlement to service connection for blurred vision is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for traumatic arthritis of the lumbar spine is granted.

Entitlement to service connection for traumatic arthritis of the cervical spine is granted.

Entitlement to service connection for PFB is granted.

Entitlement to service connection for exposure to Sarin nerve gas is denied.


REMAND

Gulf War Claims - Fibromyalgia, IBS, GI symptoms, and Lupus

The Veteran has essentially claimed that he has chronic pain and GI symptoms, to include fibromyalgia, lupus, and IBS, which are related to his Gulf War service.  As the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, service connection may be established under 38 C.F.R. § 3.317.  Under this section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For purposes of 38 C.F.R. § 3.317, a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.

For disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81, 834  (Dec. 29, 2011) (extending the delimiting date). 

In a service treatment record dated in October 1992, the Veteran was treated for viral gastroenteritis.  In a Somalia Redeployment Medical Screening dated in March 1993, the Veteran reported fatigue, weight loss, stomach pain, and diarrhea.  In his report of medical history on separation from service in August 1993, the Veteran reported swollen and painful joints, stomach trouble, and weight loss.  

The Veteran's post-service treatment records revealed a history of complaints of chronic pain in multiple joints and gastric distress.  In 2001, the Veteran was diagnosed with systemic lupus erythematosus with multiple complications.  In a VA examination dated in June 2002, the Veteran complained of symptoms of fatigue since 1994, pain in the joints and muscles, and sleep problems.  The Veteran also described chronic diarrhea.  The examiner indicated that the Veteran had polyarthralgia of multiple joints, cause uncertain, but possibly related to an autoimmune disorder.  The examiner indicated that the Veteran did not have myalgia at that time.  A private treatment record dated in October 2002 noted a diagnosis of gastroesophageal reflux disease (GERD).  In a VA treatment record dated in March 2011, the Veteran indicated that he had an irritable bowel due to service.  In a VA treatment record dated in July 2014, the Veteran described his history of GI problems; the physician noted "? dx w/ IBS."
In a medical statement dated in May 2016, Dr. T. N. indicated that the Veteran's medical conditions, to include his systemic lupus erythematosus and GERD, were "directly or indirectly related to injuries incurred in service or aggravated by them."  He did not provide any supporting rationale for his opinion.  In June 2016, Dr. T. N. opined that the Veteran's systemic lupus erythematosus and GERD "may be related to [his] exposure during his deployment to Southeast Asia and the Persian Gulf."  He did not provide any supporting rationale for his opinion.  

In view of the foregoing, the Veteran should be afforded a VA examination to determine whether any currently diagnosed chronic pain or GI disability (to include systemic lupus erythematosus and GERD) is etiologically related to the Veteran's active duty service; and to determine whether the Veteran has an undiagnosed illness or medically unexplained chronic multi-symptoms illness (to include fibromyalgia and/or IBS) due to his service in Southwest Asia.  

Left Shoulder

In his May 2016 Travel Board hearing, the Veteran testified that he first injured his left shoulder in the late 1980's/early 1990's (on active duty).  He testified that he was treated in service, and his left shoulder disability continued to worsen after discharge.  

The Veteran's separation examination and report of medical history in August 1993 noted a painful left shoulder; the Veteran indicated that he injured his left shoulder years ago and it was aggravated during service.  Post-service x-ray imaging of the left shoulder in February 1999 revealed mild degenerative changes.  A private treatment record in October 1999 noted a left shoulder injury in or around 1999.  A private treatment record in May 2009 noted the Veteran's reports of a left shoulder injury in service in 1993 as a result of carrying large amounts of heavy equipment.  The Veteran reported continued left shoulder problems since that time.  In a disability benefits questionnaire in May 2013, a private physician noted a left shoulder injury from a fall in 1998, with continued complaints.  A January 2015 private treatment record noted the Veteran's reports of left shoulder pain, with an onset 21 years prior (1994) after an injury in service.  A magnetic resonance imaging (MRI) report of the left shoulder dated in November 2015 revealed diagnoses of arthritis and tendonitis.

In light of the Veteran's reported in-service injury, the complaints of left shoulder problems on separation from service and shortly thereafter, and the current diagnosis of a left shoulder disability, the Board finds that a VA examination is warranted to address the nature and etiology of any current left shoulder disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Respiratory Disability

In his May 2016 Travel Board hearing, the Veteran testified that he first noticed respiratory problems in or around 1998 or 1999, and these problems worsened over the years.  The Veteran testified that he was exposure to burn pits during his service in the Persian Gulf.  He noted further that he began to cough shortly after he returned from his deployment to Somalia.

Service treatment records and post-service treatment records reveal that the Veteran is a non-smoker.  Chest x-rays throughout service were normal.  On the Veteran's separation examination in August 1993, the Veteran reported chest pain and a chronic cough.  Post-service treatment records show treatment for shortness of breath, assessed as pneumonitis, asthmatic bronchitis, or true asthma.  A May 2013 private disability benefits questionnaire noted diagnoses of asthma (July 2005 or earlier), lupus-related interstitial lung disease (February 2001 or earlier), and pulmonary vascular disease secondary to hypertension (November 2006).  

In a medical statement dated in May 2016, Dr. T. N. indicated that the Veteran's medical conditions, to include his interstitial lung disease with secondary pulmonary hypertension and asthma with irreversible airway disease, were "directly or indirectly related to injuries incurred in service or aggravated by them."  He did not provide any supporting rationale for his opinion.  In June 2016, Dr. T. N. opined that the Veteran's interstitial lung disease with secondary pulmonary hypertension and asthma with irreversible airway disease "may be related to [his] exposure during his deployment to Southeast Asia and the Persian Gulf."  He did not provide any supporting rationale for his opinion.  

In light of the complaints of respiratory problems on separation from service, the current diagnoses of respiratory disabilities, and the private medical opinions suggesting a relation between the currently diagnosed respiratory disabilities and service, the Board finds that a VA examination is warranted to address the nature and etiology of all current respiratory disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Blurred Vision

In his May 2016 Travel Board hearing, the Veteran testified that he first noticed eye problems (blurry vision and dryness) while serving in the Middle East; he indicated his eye problems were caused by sandstorms.  

In a service treatment record in June 1991, the Veteran reported eye pain and blurred distance vision.  On his separation examination and report of medical history in August 1993, the Veteran reported eye trouble.  He indicated that many particles were blown into his eyes while performing combat service in remote locations while isolated from medical care.  Post-service treatment records reveal diagnoses of posterior subcapsular cataracts, blepharitis, and pinguecula.  See February 2013 private disability benefits questionnaire.

In a medical statement dated in May 2009, Dr. J. M. R. noted that the Veteran had been a patient of his for the last six years.  He indicated that the Veteran suffered from dry eyes and pinguecula.  Dr. J. M. R. indicated that it was his understanding that the Veteran had a fairly intense exposure to sandstorms while serving in the Middle East.  He explained that dry, dusty, and windy conditions may contribute to development of pinguecula.  The Board notes that this statement did not address the etiology of the Veteran's other diagnosed eye conditions.

In light of the Veteran's reported in-service injuries to the eyes, the complaints of eye problems on separation from service, the current diagnoses of eye disabilities, and the private medical opinion suggesting a relation between one of the currently diagnosed eye disabilities and service, the Board finds that a VA examination is warranted to address the nature and etiology of all current eye disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hypertension

The Board observes that the Veteran was last afforded a VA examination for his hypertension in April 2011, and evidence added to the file after this date indicates that his symptomatology may have worsened.  In particular, a private treatment record submitted in June 2016 revealed blood pressure readings with diastolic pressure of 110 or more (158/113 and 147/115 in February 2016).  Additionally, in his May 2016 Travel Board hearing, the Veteran testified that his hypertension was becoming difficult to control, and required hospital treatment for the associated headaches and nosebleeds.  He noted that he had blood pressure readings over 200 on one or two occasions, and had to recently have his medication adjusted.  Given the fact that the last examination was in April 2011, and in light of new evidence and testimony indicating that this disability may have worsened, a VA examination is necessary to clarify the current severity of the Veteran's hypertension.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After completing the above development, the
   Veteran should be afforded a VA examination, with 
   an appropriate examiner, to determine the nature and
   etiology of his claimed chronic pain and GI 
symptoms, to include fibromyalgia, lupus, and irritable bowel syndrome.  The claims folder, including a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.
      
Based on a review of the Veteran's claims file, and after a thorough examination, the examiner should:

		(a) Note all reported chronic pain and GI 
		symptoms, and specifically state whether any 
		of the Veteran's complaints are attributable to 
		known diagnoses, to include systemic lupus 
		erythematosus and GERD.

The examiner should specifically address the diagnoses of systemic lupus erythematosus (2001) and GERD (2002) of record.  

      (b) If there are any known diagnoses to which 
      the Veteran's complaints are attributable, to 
      include systemic lupus erythematosus and 
      GERD, the examiner should indicate whether it 
      is at least as likely as not that the disability is 
		causally or etiologically related to the Veteran's 
		active duty service, including any 
		symptomatology therein.

The examiner should specifically address the May 2016 and June 2016 private medical opinions, in which Dr. T. N. found that the Veteran's systemic lupus erythematosus and GERD may be related to his exposures during his Persian Gulf service.  The examiner should also address the complaints of joint pain and stomach problems in service and on separation from service.

		(c) If the Veteran has any symptomatology that 
		is not attributable to a known clinical diagnosis, 
		the examiner should opine as to whether it is at 
		least as likely as not that there are symptoms 
		due to an undiagnosed illness or medically 
		unexplained chronic multi-symptom illness, to 
		include fibromyalgia or irritable bowel 
		syndrome, resulting from service in Southwest
Asia during the Persian Gulf War.  If so, the examiner should also comment on the severity of symptomatology and report all signs and 
		symptoms necessary for evaluating the illness 
		under the rating criteria.

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

3.   After the development in step 1 has been completed, 
	schedule the Veteran for an appropriate VA 
	examination to determine the nature and etiology of 
	any current left shoulder disability, to include arthritis 
	and tendonitis.  The claims folder, including a copy of 
	this remand, must be made available to the examiner, 
	and the examiner must review the entire claims file in 
	conjunction with the examination.  All tests and 
	studies deemed necessary should be conducted, to 
	include X-ray imaging.

   The examiner is asked to:

		(a) Identify all currently diagnosed
		left shoulder disabilities, to include 
		arthritis and tendonitis.

		(b) Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any diagnosed current left 
		shoulder disability is etiologically related to the 
		Veteran's active duty service.

The examiner should specifically address the complaints of left shoulder pain on separation from service.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

   If, after a review of the record, an opinion on 
   causation is not possible without resort to speculation, 
   the VA examiner is asked to clarify whether an 
   opinion on causation is beyond what may be 
   reasonably concluded based on the evidence of record, 
   considering current medical knowledge.  Any 
   additional development that would facilitate rendering 
   the opinion should be specified.
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.   After the development in step 1 has been completed, 
	schedule the Veteran for an appropriate VA 
	examination to determine the nature and etiology of 
	any current eye disabilities, to include posterior 
	subcapsular cataracts, blepharitis, and pinguecula.  
	The claims folder, including a copy of this remand,
   must be made available to the examiner, and the 
   examiner must review the entire claims file in 
	conjunction with the examination.  All tests and 
	studies deemed necessary should be conducted.
.
   The examiner is asked to:

		(a) Identify all currently diagnosed
		eye disabilities, to include posterior 
		subcapsular cataracts, blepharitis, and 
		pinguecula.

		(b) Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any diagnosed current eye 
		disability is etiologically related to the 
		Veteran's active duty service, to include 
		exposure to sandstorms in the Persian Gulf.

The examiner should specifically address the May 2009 private medical opinions, in which Dr. J. M. R. noted that dry, dusty, and windy conditions may contribute to the development of pinguecula.  The examiner should also address the complaints of eye problems on separation from service.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

   If, after a review of the record, an opinion on 
   causation is not possible without resort to speculation, 
   the VA examiner is asked to clarify whether an 
   opinion on causation is beyond what may be 
   reasonably concluded based on the evidence of record, 
   considering current medical knowledge.  Any 
   additional development that would facilitate rendering 
   the opinion should be specified.
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.   After the development in step 1 has been completed, 
	schedule the Veteran for an appropriate VA 
	examination to determine the nature and etiology of 
	any current respiratory disabilities.  The claims folder, 
	including a copy of this remand, must be made 
	available to the examiner, and the examiner must 
	review the entire claims file in conjunction with the 
	examination.  All tests and studies deemed necessary 
	should be conducted.  The examiner is asked to:

		(a) Identify all currently diagnosed
		respiratory disabilities.

		(b) Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any diagnosed current 
		respiratory disability is etiologically related to 
		the Veteran's active duty service, to include 
		environmental exposures during his 
   Persian Gulf service.

The examiner should specifically address the May 2015 and June 2016 private medical opinions, in which Dr. T. N. found that the Veteran's interstitial lung disease and asthma may be related to his exposures during his Persian Gulf service.  The examiner should also address the Veteran's complaints of respiratory problems on separation from service.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

   If, after a review of the record, an opinion on 
   causation is not possible without resort to speculation, 
   the VA examiner is asked to clarify whether an 
   opinion on causation is beyond what may be 
   reasonably concluded based on the evidence of record, 
   considering current medical knowledge.  Any 
   additional development that would facilitate rendering 
   the opinion should be specified.
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.   After the development in step 1 has been completed, 
   schedule the Veteran for a VA examination to 
	determine the nature and severity of his service-
	connected hypertension.  The entire claims 
	file and a copy of this remand should be made 
	available to and be reviewed by the examiner.  Any
   necessary tests and studies should be performed, and 
   the examination report should comply with all 
   appropriate protocols for rating hypertension.  The 
   examiner should obtain a detailed clinical history from 
   the Veteran.

Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected hypertension.  

The examination report must include complete rationales for all opinions and conclusions reached.

7.   After completing the above development, and any 
	other development deemed necessary, readjudicate the 
	issues on appeal.  If any benefit sought remains 
	denied, issue a Supplemental Statement of the Case, 
	and provide the Veteran and his representative 
	sufficient time in which to respond.  Then, return the 
	matter to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


